              Case 4:20-cv-04012-KAW Document 43-3 Filed 01/21/21 Page 1 of 2




 1   SARAH WILLIAMS
     Trial Attorney
 2   Consumer Protection Branch
     U.S. Department of Justice, Civil Division
 3   PO Box 386
     Washington, DC 20044-0386
 4   Telephone: 202-616-4269
     Fax: 202-514-8742
 5   sarah.williams@usdoj.gov

 6   Counsel for Defendants
 7

 8                                UNITED STATES DISTRICT COURT FOR THE

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                           OAKLAND DIVISION
11
     AFRICAN AMERICAN TOBACCO CONTROL
12   LEADERSHIP COUNCIL, ACTION ON                          Case No. 4:20-cv-4012-KAW
     SMOKING AND HEALTH, AMERICAN
13
     MEDICAL ASSOCIATION, and NATIONAL
14   MEDICAL ASSOCIATION,

15                  Plaintiffs,                             [PROPOSED] ORDER GRANTING THE
                                                            STIPULATION TO EXTEND DEADLINES
16            v.
17   U.S. DEPARTMENT OF HEALTH AND
     HUMAN SERVICE, ALEX M. AZAR II, in his
18   official capacity as Secretary of the U.S.
19   Department of Health and Human Services; U.S.
     FOOD AND DRUG ADMINISTRATION;
20   STEPHEN HAHN, in his official capacity as
     Commissioner of the U.S. Food and Drug
21   Administration; CENTER FOR TOBACCO
     PRODUCTS; MITCH ZELLER in his official
22   capacity as the Center for Tobacco Products,
23   Director.

24                  Defendants.

25
                   Upon consideration of the parties’ Stipulation to Extend Deadlines, and for good cause
26
     shown,
27

28 [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND DEADLINES
   Case No. 4:20-cv-4012-KAW
                                       1
             Case 4:20-cv-04012-KAW Document 43-3 Filed 01/21/21 Page 2 of 2




 1                IT IS ORDERED that the stipulation to extend deadlines is GRANTED, the deadlines in

 2 this litigation are extended until after April 29, 2021.

 3                IT IS FURTHER ORDERED that the parties will submit a joint case status report by May

 4 18, 2021, and case management conference currently set for February 23, 2021, will be rescheduled for

 5 May 25, 2021.

 6

 7
     Dated: January _____, 2021                           ________________________
 8                                                        KANDIS A. WESTMORE
                                                          United States Magistrate Judge
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND DEADLINES
   Case No. 4:20-cv-4012-KAW
                                       2
